DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 8/7/2020 is acknowledged on 12/31/2020.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 the expression “the outer edge” lacks antecedent basis. The expression “sufficient depth” is indefinite since it is not clear what applicant considers to be a sufficient depth. What structure is considered to be a funnel? The phrase “durable, weather resistant material” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Ex parte Steigewald, 181 USPQ 74. For purpose of examination leather material is considered as a durable weather resistant material since the instant specification in paragraph 9 disclose leather material that is durable.
Regarding claim 3 the expression “the outer edge” lacks antecedent basis.

Regarding claim 5, the expressions “the distance”, “the center” and “the length” lack antecedent basis.
Regarding claim 6, the expressions “the distance”, “the center” and “the length” lack antecedent basis.
Regarding claim 7, it is not clear what applicant considers to be a durable weather-resistant material. In addition, it is not clear how the recited feature further defines claim 1. The glove to be constructed from durable weather-resistant material appears to already to be recited in claim 1.
Regarding claim 8, the expressions “the edge” and “the length” lack antecedent basis. The expression “same as, or slightly less, than a football” is not clear. Are you referring to a football length or width or size? For purpose of examination the length of a football is considered to be considered. The expression “the trap are having a distance to the edge of the area within the glove for a user’s palm and fingers of that is approximately the same as, or slightly less, than a football” fails to disclose a clear structure.
Regarding claim 12, what part of the assembly is consider as padding? The expression “the middle phalanx of the index finger” lacks antecedent basis.
Regarding claim 13, what structure of the instant invention is to be considered as a 2 or 4-way stretch material? What kind of material is considered as a 2 or 4-way stretch material?
Regarding claim 14, what is considered to be a funnel shape? The structure being recited is not clear.
Regarding claim 16, the expression “the length” lacks antecedent basis.
Regarding claim 17, what is considered as a curved edge?

An effort have been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. §112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112, Second paragraph so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.

Drawings
The drawings were received on 12/31/2020.  These drawings are unacceptable because the arrangement, the positioning and shape of the padding element (109) as disclosed in Figures 5-6 are not supported in the specification as originally filed. Some of the numeral numbers used in identifying the invention are not disclosed in the specification (for example” numeral 107-109).

The drawings of 4/6/2020 stand objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “funnel” recited in claims 1, 14 and 19; the “padding” recited in claims 12 and 20; the “2 or 4-way stretch materials” recited in claim 13; and the “curved edge” as recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Examiner’s claim objection of 8/7/2020 inadvertently missed the expression “wherein” in the suggestion. 
Amended claim 20 is objected to because of the following informalities:  the expression “the palm compartment” need to be changed to - -wherein the palm compartment- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Latina (US Patent No. 3,051,958) in view of Kleinert (US Patent Application publication No. 2003/0056273).

Regarding claims 1 and 15, Latina discloses a glove with a trap area (23), palm compartment (19), hand opening (32), and a thumb compartment (24); the outer edge of the glove having a continuous, rounded edge (see Figure 1); the trap is considered to have sufficient depth to capture a football; and the continuous rounded edge being shaped to create a funnel leading to the trap area (the top edge of the glove as shown in Figure 1 is considered as funnel). Latina discloses padding element (41) in the palm area. The material of Latina is inherently considered to be durable and weather resistant. In addition, since most baseball gloves are made of leather, it can be said the Latina device is inherently made out of leather. 
However, it is believed that Latina does explicitly disclose for the material to be durable and weather resistant, the Kleinert reference can be used to reject the claim under 103 as discussed below since Kleinert clearly disclose the use of leather material that is considered as durable and weather resistant material.

It is noted that the device is to be used in a football training, the examiner notes that it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further still, it has also been held that "The recitation of a new intended use for an old product does not make a claim to that old product patentable." In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431 -32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).

Regarding claim 2, the trap area (area where element 23 is shown) comprises one vertical member (the “X” elements as shown in area 23 as shown in Figure 1 are considered as vertical members) and two horizontal members (the horizontal segments that connect the thumb area and the other fingers area as shown in Figure 1).

Regarding claim 3, as shown in Figure 1 the outer edge of the trap area, palm compartment, hand opening, and thumb compartment are rounded.

Regarding claims 4 and 11, as shown in Figure 1, the rounded edges of the trap area, palm compartment, hand opening, and thumb compartment together form the rounded edge of the glove.

Regarding claim 5, as shown in Figure 1, the distance from the center of the trap to the rounded edge of the thumb compartment is considered to be approximately half the length of a football (column 4 lines 29 discloses that the invention has deep ball catching pocket).

Regarding claim 6, as shown in Figure 1, the distance from the center of the trap to the rounded edge of the palm compartment is considered to be approximately the same as, or slightly less than, the length of a football (column 4 lines 29 discloses that the invention has deep ball catching pocket).

Regarding claim 7, the glove of Latina is considered to be constructed from a durable, weather- resistant material since applicant has not explicitly disclose what is to be considered durable and weather-resistance.

Regarding claims 8-9, see rejection of claims 1, 3, 5 and 6 above.

Regarding claim 10, see rejection of claim 23 above.

Regarding claim 12, the use of padding (40) is disclosed.

Regarding claim 13, as best understood the device is considered as meeting this claim.

Regarding claim 14, as best understood, the structure shown in Figure 1 is considered as meeting the claim.

Regarding claim 16, see rejection of claims 1, 3, 5 and 6 above.

Regarding claim 17, Latina discloses a hand opening (32) having a curved edge (see Figure 1).

Regarding claim 18, the trap area (area where element 23 is shown) comprises one vertical member (the “X” elements as shown in area 23 as shown in Figure 1 are considered as vertical members) and two horizontal members (the horizontal segments that connect the thumb area and the other fingers area as shown in Figure 1).

Regarding claim 19, see rejection of claim 1.

Regarding claim 20, the use of padding (40) is disclosed.

Response to Arguments
Regarding the drawings argument, the amendment to the drawings are unacceptable because the arrangement, the positioning and shape of the padding element (109) as disclosed in Figures 5-6 are not supported in the specification as originally filed. Some of the numeral numbers used in identifying the invention are not disclosed in the specification (for example” numeral 107-109).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the Latina reference not having a stiffening material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NINI F LEGESSE/           Primary Examiner, Art Unit 3711